ACCEPTED
                                                                                     14-14-00222-CV
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                1/27/2015 6:07:35 AM
                                                                                 CHRISTOPHER PRINE
                                                                                              CLERK

                              No. 14-14-00222-CV

                       In the Fourteenth Court of Appeals            FILED IN
                               At Houston, Texas              14th COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                                              1/27/2015 6:07:35 AM
                     THE CITY OF GALVESTON, TEXAS             CHRISTOPHER A. PRINE
                                                                       Clerk
                                       V.

                    JOE MURPHY, YORAM BEN-AMRAM
                     AND GALTEX DEVELOPMENT LLC

                     MOTION FOR EXTENSION OF TIME
              IN WHICH TO FILE REQUEST FOR REHEARING
                AND REQUEST FOR REHEARING EN BANC
                             (Unopposed)

TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

       Pursuant to TRAP 10.5 and 49.8, Appellees Joe Murphy, Yoram Ben
Amram and Galtex Development LLC
hereby request an extension of thirty days, to and including Wednesday, February
12, 2015 in which to file a Motion for Rehearing and Motion for Rehearing En
Banc.
       The Opinion of the Court was issued on January 13, 2015. Any motion for
Rehearing would be initially due by Wednesday, January 28.
       This is a first request for such extension.
       Good cause exists for the requested extension. The Opinion of January 13 is
relatively complicated and in the view of Appellees counsel raises serious issues
for both sides on remand. The same opinion also appears to raise serious issues
concerning proper application of the standard of review and related presumptions
on appeal.
       This Motion is Unopposed. In the event that Appellant The City of
Galveston seeks an extension, such request will not be opposed by Appellees.
                                         Prayer
       Appellees accordingly request an extension through and including
Wednesday, February 28, 2015 in which to file a Motion for Rehearing and Motion
for Rehearing En Banc.
                                        1
                                                      Respectfully submitted,

                                                          /s/Mark W. Stevens

                                                          Mark W. Stevens
                                                           TBN 19184300
                                                             PO Box 8118
                                                   Galveston, Texas 77553
                                                             409.765.6306
                                                         Fax 409.765.6469
                                        Email: markwandstev@sbcglobal.net
                                                     Counsel for Appellees

                          Certificate of Conference

      This will certify that on January 26, 2015 I conferred by telephone
with David Salyer of McLeod, Alexander, Powell & Apffel (Lead Counsel
for The City of Galveston) and Mr. Salyer advises that the City does not
oppose this Motion for Extension of Time.

                                                          /s/Mark W. Stevens
                                                            Mark W. Stevens
                         Certificate of Compliance

This will certify that the text of the foregoing Motion contains 178 words.

                                                          /s/Mark W. Stevens
                                                            Mark W. Stevens

                            Certificate of Service

     A true and correct copy of the foregoing instrument has been served
upon Mr. David Salyer and Ms. Jocylen Holland, McLeod, Alexander,
Powel & Apffel via electronic means on January 27, 2015.

                                                          /s/Mark W. Stevens
                                                            Mark W. Stevens


                                   2